          Case 2:20-cv-02196-APG-BNW Document 26 Filed 09/03/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 SANDOR ANIVAL CORDOVA                                     Case No.: 2:20-cv-02196-APG-BNW
   CARBALLO, et al.
 4                                                               Order Accepting Report and
        Plaintiffs                                                   Recommendation
 5
   v.                                                                     [ECF No. 17]
 6
   WILLIAM BARR, et al.,
 7
        Defendants
 8

 9         The plaintiffs moved for leave to file a second amended complaint. ECF No. 6.

10 Magistrate Judge Weksler granted that motion in part, allowing the plaintiffs to add some claims

11 but recommending that I deny leave to amend several other claims because they would be futile.

12 ECF No. 17 at 11. No objection has been filed as to that recommendation. I am not required to

13 conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas v.

14 Arn, 474 U.S. 140, 149 (1985). The Ninth Circuit has confirmed that a district court is not

15 required to review a magistrate judge’s recommendation where no objection has been filed. See

16 United States v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (“[T]he district judge must

17 review the magistrate judge’s findings and recommendations de novo if objection is made, but

18 not otherwise.”); see also Schmidt v. Johnstone, 263 F.Supp.2d 1219, 1226 (D. Ariz. 2003)

19 (Based on Thomas and Reyna–Tapia, “district courts are not required to conduct any review at

20 all . . . of any issue that is not the subject of an objection.”). Because there is no objection to

21 Judge Weksler’s recommendation, I may accept it without review.

22         I THEREFORE ORDER that Judge Weksler’s Report and Recommendation (ECF No.

23 17) is accepted. The plaintiff’s motion to amend (ECF No. 6) is denied in part as follows:
         Case 2:20-cv-02196-APG-BNW Document 26 Filed 09/03/21 Page 2 of 2




 1         • amendment to add plaintiff Yassine Fadi is denied as futile;

 2         • amendment as to Count 2 is denied as futile;

 3         • amendment as to Count 3 is denied as futile as against all defendants except Koehn,

 4 Lauer, and Simic;

 5         • amendment as to Count 4 is denied as futile as against all defendants except Koehn,

 6 Lauer, and Simic;

 7         • amendment as to Count 5 is denied as futile as against all defendants except Koehn,

 8 Lauer, and Simic;

 9         • amendment to assert a § 1983 claim against the CoreCivic employees is denied as futile.

10         Judge Weksler previously granted the remainder of the motion to amend so no further

11 action is needed from me at this time. ECF No. 17 at 11.

12         DATED this 3rd day of September, 2021.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23



                                                    2
